IN THE SUPREME COURT OF THE STATE OF DELAWARE

DASHAWN WATSON,                       §
                                      § No. 30, 2017
      Defendant Below,                §
      Appellant,                      § Court Below—Superior Court
                                      § of the State of Delaware
      v.                              §
                                      § Cr. ID No. 1303016651
STATE OF DELAWARE,                    §
                                      §
      Plaintiff Below,                §
      Appellee.                       §

                         Submitted: May 9, 2017
                         Decided:   May 15, 2017

                                    ORDER

      This 15th day of May 2017, it appears to the Court that, on April 26, 2017,

the Chief Deputy Clerk issued a notice directing the appellant to show cause why

this appeal should not be dismissed for his failure to file an opening brief and

appendix in this matter on or before February 27, 2017 and for his failure to pay

the Supreme Court filing fee. The appellant has not responded to the notice to

show cause within the required ten-day period and therefore dismissal of this

appeal is deemed to be unopposed.

      NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rules

3(b)(2) and 29(b), that this appeal is DISMISSED.

                                     BY THE COURT:

                                     /s/ Karen L. Valihura
                                            Justice